UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit
               _______________________________________

                             No. 00-10388
                           SUMMARY CALENDAR
               _______________________________________

 G DAVID WESTFALL FAMILY LIMITED PARTNERSHIP; G. DAVID WESTFALL;
   CHRISTINA WESTFALL; JOHN WESTFALL; STEFANI PODVIN; JOHN D.
 PODVIN; Individually and as members of the limited partnership
                     Plaintiffs-Appellants,

                                 v.

                        TOMMY PARKS, ET AL,
                            Defendants,

               JAMES JONES AND NAVARRO COUNTY, TEXAS,
                        Defendants-Appellees.

               _______________________________________

          Appeal from the United States District Court
                for the Northern District of Texas
                         (3:96-CV-3301-L)
             _______________________________________
                         January 26, 2001

Before REYNALDO G. GARZA, DAVIS, AND DENNIS, Circuit Judges.

PER CURIAM:1

     The Westfall Family Limited Partnership owned a herd of

cattle kept on nine tracts of land in Ellis and Navarro Counties

in North Texas.   In 1996, an official from the Society for the

Prevention of Cruelty to Animals (“the SPCA”) reported to the

Ellis and Navarro County Sheriffs’` Departments that the Westfall

herd was being mistreated.   The departments investigated the SPCA


     1
     Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
official’s charge and, finding it to be well-founded, seized more

than 175 head of cattle and two donkeys owned by the Westfall

Family Limited Partnership.    Appellants brought suit against the

counties and individual officials claiming violations of their

Fourth, Fifth, and Fourteenth Amendment rights under the United

States Constitution and violations of applicable state law.    The

district court barred suit against appellee-Jones based on

qualified immunity and granted summary judgment in favor of

appellee-Navarro County based on a lack of policy or custom in

the county of seizing property pursuant to a warrant lacking

probable cause.   This appeal followed.

     Having reviewed the record, the briefs, and the

recommendation of the magistrate as adopted by the district court

in its order, we agree that summary judgment in favor of

appellees was appropriate.    Accordingly, we AFFIRM.